Citation Nr: 9902195	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97 - 06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as schizophrenia and post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty from February 1972 to July 
1980. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of December 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  That decision denied entitlement to 
service connection for an acquired psychiatric disability, 
claimed as schizophrenia and post-traumatic stress disorder 
(PTSD), on the grounds that new and material evidence had not 
been submitted to reopen those claims.  Following the 
submission of additional evidence in July 1993, the RO 
evidently determined that new and material had been submitted 
to reopen those claims and undertook a de novo review of the 
entire record.  The veterans claim remained denied, and the 
case is now before the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran did not engage in combat against the enemy.

2.  The evidence of record contains no demonstration or 
diagnosis of PTSD in the veteran.

3.  The claim of entitlement to service connection for PTSD 
is not plausible

4.  Schizophrenia, paranoid type, a bipolar affective 
disorder and dysthymia were not manifest during active 
service or at the time of service separation, and a psychosis 
was not manifested within the initial postservice year.  




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well-grounded. 38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991);  38 C.F.R. § 3.304(d) and (f) (1998);  Brammer 
v. Derwinski,  3 Vet. App. 223, 225 (1992);  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).

2.  Schizophrenia, paranoid type, a bipolar affective 
disorder and dysthymia were not manifest during active 
service or at the time of service separation, and a psychosis 
was not manifested within the initial postservice year.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) 
(West 1991);  38 C.F.R. § 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim Not Well-Grounded

Service Connection for PTSD

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for PTSD because it did not 
take into account or properly weigh the medical and other 
evidence of record.  It is contended that he was exposed to 
various stressors while in service, and that he has PTSD as a 
consequence of such stressors. 

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for PTSD.  If he has not, 
his appeal must fail, and VA is not obligated to assist him 
in the development of the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Veterans Appeals (Court) 
has defined a well-grounded claim as a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski,  1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993). ).  For the 
reasons set forth below, the Board finds that the veteran has 
not met his burden of submitting evidence to support a belief 
that his claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see 
Grottveit, at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 
(1992);  Murphy, at 80.

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing that the claimant has PTSD.  The 
service medical and administrative records show that the 
veteran did not serve in the Republic of Vietnam, and did not 
engage in combat against the enemy.  The medical record is 
silent for objective clinical findings or diagnosis of PTSD 
during active service, at the time of service separation, or 
on private or VA medical outpatient treatment, 
hospitalization, or examination from the time of service 
discharge to the present time. 

In addition, in order to establish a well-grounded claim, 
there must be (1) competent evidence of a current disability 
in the form of a medical diagnosis; as well as (2) evidence 
of incurrence or aggravation of a disease or injury in 
service in the form of lay or medical evidence; together with 
(3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is not satisfied because the record 
contains no competent evidence of PTSD in the form of a 
medical diagnosis.  As that initial requirement for service 
connection for PTSD is not met, the Board does not reach the 
remaining requirements.  

Further, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f) (1998).

As noted, there is no competent medical evidence establishing 
a clear diagnosis of PTSD in the veteran.  For that reason, 
the veteran does not meet the evidentiary requirements for a 
grant of service connection for PTSD.  Further, the veteran 
did not serve in combat against the enemy, and the Court has 
held that where a claimant did not serve in combat, his 
testimony alone is not sufficient to establish a stressor.  
Zarycki v. Brown,  6 Vet. App. 91 (1993).

While the veterans assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93. 

The submission of a well-grounded claim is a prerequisite to 
invoking the VAs duty to assist.  As the veteran has not 
presented a well-grounded claim for service connection for 
PTSD, the duty to assist the veteran does not arise.  See 
Slater v. Brown,  9 Vet. App. 240 (1996);  Franzen v. Brown,  
9 Vet. App. 235 (1996).  The United States Court of Appeals 
for the Federal Circuit held that only a person who has 
submitted a well-grounded claim can be determined to be a 
claimant for the purpose of invoking the duty to assist 
provisions of  38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464, 1468-69 (1997).  

As noted, the Court has held that VA has no statutory duty to 
assist a veteran absent evidence of a well-grounded claim, 
and cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claim for service connection for PTSD well grounded by 
submitting competent medical evidence establishing a clear 
diagnosis of that disorder based upon a verified stressor.  
Robinette v. Brown,  8 Vet. App. 69, 74 (1995).

Although the Board has considered and denied the veterans 
claim for service connection for PTSD on a ground different 
from that of the RO, that is, on the basis of whether the 
veterans claim was well grounded rather than whether he is 
entitled to prevail on the merits, the veteran has not been 
prejudiced by this decision.  In assuming that the claim was 
well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown,  4 Vet. App. 384, 392-394 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellants claim for service 
connection for PTSD is well grounded would be pointless and, 
in light of the legal authority cited above, would not result 
in a determination favorable to the appellant.  VAOPGCPREC 
16-92 (O.G.C. 16-92);  57 Fed. Reg. 49, 747 (1992).

Well-grounded Claim

Service Connection for an Acquired Psychiatric Disability, 
including Schizophrenia

The appellant contends that the RO erred in failing to grant 
service connection for an acquired psychiatric disability, 
including schizophrenia, because it did not take into account 
or properly weigh the medical and other evidence of record.  
He has reported instances of treatment during service for 
mental disorders, including in 1972 and in March 1980, and 
has expressed the opinion that such constitutes evidence of 
the inservice presence of psychiatric disability.  


The Board finds that the appellants claim for service 
connection for an acquired psychiatric disability, including 
paranoid schizophrenia, is plausible and is thus well 
grounded within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  We further find that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, including VA hospital summaries dated in 
August and September 1983, from December 1988 to January 
1989, from January to March 1989, and from October 1990 to 
March 1991, together with VA outpatient clinic records dated 
from April 1987 to August 1996; that the RO has obtained the 
veterans complete medical records from the Social Security 
Administration; that he has declined a personal hearing; and 
that he underwent a comprehensive VA psychiatric examination 
in connection with his claim in November 1990.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted on a presumptive basis for certain 
chronic disabilities, including psychosis, when manifested to 
a compensable degree within the initial post service year.  
38 C.F.R. § 3.307, 3.309 (1998).

The Board finds that the veterans service medical records 
appear complete and comprehensive and cover the period from 
December 1971 to July 1980.  Reports of medical examinations 
in February 1978 and in April 1979 show that the veteran 
denied depression or nervous trouble of any sort, and that 
his psychiatric evaluation was normal.  His service medical 
records show only that the veteran was referred to the mental 
health clinic by his squadron command in March 1980 due to a 
marital problem resulting in a spousal abuse complaint.  The 
assessment was marital 


maladjustment.  He underwent psychological testing and 
clinical interviews, and was found to have no mental 
disorder.  Rather, he was noted to have problems with 
interpersonal relationships which contributed to his marital 
maladjustment.  He was determined to be a problem drinker, 
and referred for evaluation of alcohol abuse.  His progress 
was reviewed in June 1980, and he graduated from the Alcohol 
Rehabilitation Program in July 1980, immediately prior to 
service separation.  His service separation examination is 
not available.  The veterans performance reports covering 
the period from October 1974 to August 1979 show no evidence 
of any impairment of performance during service.  

A bipolar affective disorder, schizophrenia, paranoid type, 
or a dysthymic disorder were not manifest during active 
service or at the time of service separation, and a psychosis 
was not manifested within the initial postservice year.  The 
veterans initial claim for VA disability compensation 
benefits was received at the RO in September 1983, more than 
three years after final service separation.  The first 
medical evidence of a psychiatric disability is a VA hospital 
summary dated from August to September 1983 and showing 
diagnoses of schizophrenia, paranoid type, due to 
amphetamines, and a dysthymic disorder.  Other VA hospital 
summaries dated from December 1988 to January 1989, from 
January to March 1989, and from October 1990 to March 1991 
show diagnoses of schizophrenia, paranoid schizophrenia, 
bipolar affective disorder - hypomanic, marijuana use, and 
borderline personality traits.  A report of VA psychiatric 
examination in November 1990 yielded a diagnosis of bipolar 
disorder, alcohol abuse, in remission, and schizoid 
tendencies.  VA outpatient clinic treatment records dated 
from April 1987 to August 1996 show diagnoses of paranoid 
schizophrenia and bipolar affective disorder.  None of those 
conditions were shown in service or during the initial 
postservice year.

The veterans complete medical records from the Social 
Security Administration show that the veteran was awarded 
disability benefits due to severe paranoid schizophrenia and 
bipolar affective disorder.  Letters and reports from Peter 
E. Nims, MD, a private psychiatrist, dated in July 1991, and 
from Allan B. Rain, a 

private consulting psychologist, dated in April 1992, show 
diagnoses of bipolar disorder with mood-congruent psychotic 
features, alcohol abuse, reportedly in remission; marijuana 
abuse, reportedly in remission; schizoid personality 
disorder; and manic-depressive with schizoid and psychotic 
features.  None of those conditions were shown in service or 
during the initial postservice year.

The Board notes, in passing, that under the provisions of  
38 U.S.C.A. § 105(a) (West 1991), an injury or disease 
incurred during active military, naval or air service will be 
deemed to have been incurred in the line of duty and not the 
result of the veteran's own misconduct, . . . , unless such 
injury or disease was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  In addition, under 
the provisions of  38 U.S.C.A. § 1110 (West 1991), 
compensation is warranted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty during active service, 
. . .but no compensation shall be paid if the disability is a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  Further, governing regulations provide 
that direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a), as amended at  60 FR 27408, May 24, 1995.  
Further, an injury or disease incurred during active service 
shall not be deemed to have been incurred in line of duty if 
such injury or disease was a result of the abuse of alcohol 
or drugs by the person on whose service benefits are claimed.  
For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; . . . .38 C.F.R. § 3.301(d) (1998).  

Further, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in 


disability or death, such disability or death will be 
considered the result of the person's willful misconduct.  
38 C.F.R. § 3.301(c)(3) (1996).

In addition, personality disorders are not diseases or 
injuries under applicable legislation providing for payment 
of VA disability compensation benefits.  38 C.F.R. 
§§ 3.303(c); 4.9 (1998).  Accordingly, service connection is 
not in order for the veterans diagnosed schizoid personality 
disorder.  The record in this case shows that no specific 
claim for service connection for alcohol or drug abuse, or 
for a personality disorder, has been raised in the instant 
appeal.  

Further, the record is devoid of competent medical evidence 
which links or relates the veterans currently diagnosed 
paranoid schizophrenia, bipolar disorder with mood-congruent 
psychotic features; alcohol abuse; marijuana abuse; schizoid 
personality disorder; and manic-depressive disorder with 
schizoid and psychotic features, to his period of active 
service.  While the Board has reviewed the veterans 
contentions, the Court has held that lay persons, such as the 
veteran, are not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit, at 93; Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (well-groundedness).  If such 
contentions are not sufficiently competent to meet the 
relatively low threshold for well-groundedness, they cannot 
be probative of the issue of service connection.  

In the absence of competent medical evidence demonstrating 
the presence of an acquired psychiatric disability during 
active service, at the time of service separation, or during 
the initial postservice year, direct or presumptive service 
connection for service connection for schizophrenia, paranoid 
type, for a bipolar affective disorder, or for a dysthymic 
disorder must be denied.  

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellants claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Evidence of a well-grounded claim not having been presented, 
service connection for PTSD is denied.

Service connection for an acquired psychiatric disability, 
including schizophrenia, is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
